Citation Nr: 0811510	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C, and if so, entitlement to service connection for 
the same.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
kidney stones, and if so, entitlement to service connection 
for the same.

4.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  

With respect to the issues of entitlement to service 
connection for hearing loss and a low back disorder, the RO 
developed them as new and material evidence issues, as it had 
previously denied them in July 1994.  However, a review of 
the record reveals that prior to that adjudication, 
specifically in February 1994, the veteran withdrew his 
claims as he was unable to report for the VA examinations for 
personal reasons.  He stated at that time that he would 
contact the VA when and if he wished to pursue the claims.  
Because he did withdraw the claims prior to the adjudication, 
it is inappropriate that he now be held to a higher burden of 
proof, that of submitting new and material evidence, simply 
because his withdrawal was disregarded.  Therefore, the two 
issues have been recharacterized as above. 

The issue of entitlement to service connection for hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has full, painless range of motion in his 
right knee, but with evidence of dislocated (torn) medial 
meniscus cartilage and effusion in the joint.  There is no 
evidence of recurrent subluxation or lateral instability.
2.  Service connection for hepatitis C and kidney stones was 
denied by rating decision in July 2002.  The veteran did not 
appeal that decision. 

3.  Evidence submitted since July 2002 relates to an 
unestablished fact necessary to substantiate the claim for 
hepatitis C and raises a reasonable possibility of 
substantiating that claim.

4.  Evidence submitted since July 2002 does not relate to an 
unestablished fact necessary to substantiate the claim for 
kidney stones; nor does it raise a reasonable possibility of 
substantiating that claim.

5.  The credible medical evidence relates the veteran's 
current hepatitis C to his period of service.  

6.  A low back disorder, namely disc bulges, was first 
manifested many years after the veteran's service and has not 
been medically related to his service. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, for 
the residuals of a right knee injury are met throughout the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2007).

2.  The July 2002 rating decision denying service connection 
for hepatitis C and kidney stones is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

3.  The evidence added to the record since July 2002 is new 
and material referable to the claim of entitlement to service 
connection for hepatitis C; that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The evidence added to the record since July 2002 is not 
new and material referable to the claim of entitlement to 
service connection for kidney stones; that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

5.  Resolving all reasonable doubt in favor of the veteran, 
hepatitis C was incurred in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  A low back disorder was not incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and for service 
connection.  It also notified the veteran of the requirement 
to submit new and material evidence to reopen his previously 
denied claims, to include the reasons for the prior denials 
and the standard by which new evidence would be judged.  The 
notice included information and evidence that VA would seek 
to provide and information and evidence that the veteran was 
expected to provide.  

In March 2006, the AOJ further notified the veteran of the 
process by which effective dates are established and how 
disability ratings are determined based on the ratings 
schedule.  It instructed him to submit any evidence in his 
possession that pertained to his claims, and particularly any 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  Examples of such 
evidence were provided.  Together, these notices fully comply 
with the applicable regulations and case law.  

Although the last notice was delivered after the initial 
denial of the claims, the veteran did notify VA in May 2006 
that he had reviewed the notice and did not have any further 
information to submit.  He requested that the claim be 
adjudicated as soon as possible.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The veteran has undergone one VA examination, specifically 
referable to his increased rating claim.  He has not 
undergone examinations referable to his new and material 
evidence claims.  Such is not necessary in this case.  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  
Specifically, VA does not have a duty to provide the veteran 
a VA examination if the claim is not reopened.  38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
As discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his new and 
material evidence claims.  One new and material evidence 
claim (hepatitis C) is granted in full herein, and thus there 
is no prejudice in not seeking an exam and opinion.  Since no 
new and material evidence has been submitted referable to the 
kidney stone claim, however, the claim is not reopened.  
Therefore, an examination and opinion are not required.

With respect to the low back claim, an examination and 
opinion are not required in light of the lack of evidence 
suggesting a possible link between the veteran's current back 
disorder and his service.  The Board is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Here, the medical evidence establishes that the veteran has a 
current diagnosis of disc bulges in the lumbosacral spine.  
His service medical records confirm a muscle contusion 
(bruise) on his low back in 1974 and subjective complaints of 
recurrent back pain in 1993.  The question therefore remains 
whether the evidence indicates that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The veteran has not submitted any medical evidence suggesting 
a nexus.  Nor has he alleged continuous symptomatology since 
service relating to his back.  In fact, he has not put 
forward any allegations referable to his back.  Without any 
indication of an association to service, lay or otherwise, 
further development in the form of a medical examination and 
opinion is not necessary.  The duty to assist this veteran 
with respect to each of his claims has been fulfilled.


Disability Evaluations

The veteran seeks a compensable disability evaluation for his 
service-connected right knee disability.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for residuals of a right 
knee injury by rating decision in July 1994 and was evaluated 
as noncompensable under DC 5257.  The veteran brought his 
current claim for an increase in February 2004.

Under the rating criteria for disabilities of the knee, DC 
5257 rates based on impairment of the knee in terms of 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257 (2007).  In this case, the relevant medical 
evidence consists of the veteran's May 2004 VA examination.  
It showed that his collateral and cruciate ligaments were 
intact and that there was no sign of instability.  Indeed, 
the veteran reported that he had no history of instability, 
locking, or crepitation.  He further reported seeking no 
treatment for the right knee since September 2002.  The 
associated medical records show no treatment for the knee 
during the appellate period.  Based on this evidence, a 
rating under DC 5257 is not warranted, as neither recurrent 
subluxation nor lateral instability has been shown.

Other codes rate based on range of motion, and specifically 
limitation of flexion and extension.  See 38 C.F.R. § 4.71a, 
DCs 5260 and 5261; see also, 38 C.F.R. § 4.71a, DC 5010, for 
arthritis.  However, the sole measurement of the veteran's 
range of motion of record shows that he had no limitation of 
either flexion or extension.  See May 2004 VA examination.  
At that time, he was able to fully flex and extend, without 
pain.  Furthermore, there was no evidence on exam that pain, 
fatigue, weakened movement, or a lack of coordination caused 
any restriction of motion.  X-ray evidence revealed no 
abnormality referable to the knee joint.  Accordingly, 
compensable evaluations are not warranted under these codes.   

There is evidence of record showing that the veteran has 
tears in the medial and lateral meniscus with effusion in the 
joint.  See magnetic resonance imaging (MRI) scan of the knee 
in August 2002; see also VA examination in May 2004.  These 
changes allow for DC 5258 to be applied.

DC 5258 states that semilunar cartilage (that of the 
meniscus) which is dislocated (torn), with frequent episodes 
of "locking," pain, and effusion into the joint, warrants a 
20 percent rating.  While the veteran has denied locking type 
episodes, he has consistently put forth that he has pain in 
his knee whenever he has to do any heavy lifting or carrying.  
He also has referred swelling on occasion.  These symptoms 
more nearly approximate those contemplated in DC 5258.  Thus, 
a 20 percent rating for the veteran's right knee disorder is 
warranted.   

Higher ratings are warranted when there is ankylosis of the 
joint, meaning the absence of movement in the joint.  That is 
not shown to be the case here, as the veteran has full motion 
of his knee.  Also, higher ratings are provided when there is 
malunion or nonunion of the tibia and fibula.  The evidence 
does not demonstrate such deformity in this veteran's case.  
Thus, a 20 percent rating, and no higher, is appropriate.  As 
his disability has remained stable throughout the appeal, 
staged ratings are not necessary. 

New and Material Evidence

The veteran seeks service connection for hepatitis C and for 
kidney stones.  These claims were previously denied by rating 
decision in July 2002.  The veteran did not appeal that 
decision.  It therefore became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

At the time of the previous denial, the evidence of record 
consisted of the veteran's service medical records; treatment 
records from the Jacksonville Naval Air Station Hospital 
dated from November 1993 to June 2001; other private 
treatment records dated from March 2002 to April 2002; and, 
an attempted nexus statement dated in July 2001 regarding 
hepatitis C.  

The RO denied the claim for hepatitis C because the veteran 
did not reply regarding known risk factors.  It also 
discredited the nexus opinion as it was a conclusory 
statement unsupported by the record.  The claim for kidney 
stones was denied because there was no treatment for kidney 
stones in service.  

Since that time, the veteran has submitted additional private 
treatment records, dated from June 2001 to May 2004.  Also of 
record is the veteran's July 2002 statement regarding known 
risk factors for hepatitis C.  Lastly, he submitted a 
detailed private medical opinion from his treating specialist 
for hepatitis C, which cited his medical history, the 
progression of his disease, and provided a reasoned link 
between the veteran's current hepatitis and his period of 
service.  

Referable to the hepatitis C claim, the evidence submitted 
since the last final disallowance is considered both new and 
material.  Particularly, the combination of the personal 
statement regarding risk factors and the detailed medical 
opinion relate directly to the reasons for the prior denial.  
They, therefore, relate to unestablished facts necessary to 
substantiate the claim.  This evidence also raises a 
reasonable possibility of substantiating the claim, as the 
opinion found a positive relationship between the veteran's 
current disability and his service.  New and material 
evidence having been received, the claim for service 
connection for hepatitis C is reopened.  

As the RO weighed the merits of the hepatitis claim in the 
June 2004 rating decision and subsequent statements of the 
case, to include the new nexus opinion, there is no prejudice 
to the veteran for the Board to render a decision here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The merits of the 
claim will be discussed below.

Regarding the claim for kidney stones, the evidence that has 
been added to the file since the July 2002 denial is new, but 
not material.  While the treatment records show that the 
veteran was treated for kidney stones on several occasions 
since his separation, there has been nothing submitted that 
demonstrates that those stones are in any way related to his 
service.  Records of current treatment do not relate to an 
unestablished fact necessary to substantiate the claim; nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, new and material evidence has not been 
received; the claim for service connection for kidney stones 
is not reopened.
 
Service Connection

The veteran's claim of service connection for hepatitis C has 
been reopened.  Therefore, the merits are discussed herein.  
Additionally, the veteran seeks service connection for a low 
back disorder, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).



Hepatitis C

The veteran contends that his hepatitis C is the result of 
mass air gun inoculations that he received in service.  He 
has specifically denied having other risk factors, including 
intravenous drug use, high risk sexual activity, blood 
transfusions, and tattoos.  See April 2001 treatment note; 
see also personal statement dated in July 2002.  The evidence 
of record, including medical treatment records that date from 
November 1993 to May 2004, does not show otherwise. 

Service medical records demonstrate that on at least two 
occasions, the veteran's blood was tested for liver disease, 
and the SGPT and GGT tests returned abnormal results.  See 
lab slips dated in July 1984 and July 1993.  No diagnosis of 
hepatitis or other liver disease was noted.  Nor does it 
appear that follow up was indicated.  

After the veteran's separation from service in 1993, he began 
receiving regular medical care at the Jacksonville Naval Air 
Station Hospital.  In April 2001, routine lab work returned 
elevated liver function tests.  The veteran was referred to a 
gastroenterology specialist.  Further testing and biopsy 
through that service confirmed a diagnosis of hepatitis C 
with associated cirrhosis.  See biopsy, June 2001.

VA has not provided the veteran with an examination or sought 
a medical opinion in this case.  The veteran's treating 
specialist, however, has submitted the veteran's treatment 
records for hepatitis C and an opinion regarding its 
etiology.  In January 2004, Dr. KV reported to VA that he had 
been treating the veteran since August 2001, shortly after 
his initial diagnosis of hepatitis C.  Assessment of the 
potential risk factors revealed the use of multidose non-
single person use injection devices for immunizations while 
on active duty as the only cause of the veteran's infection.  
All other risk factors had been ruled out.  

The specialist reviewed the veteran's service medical records 
and noted that there were abnormal liver function tests as 
early as 1984.  He explained that "[d]ue to the natural 
history of untreated hepatitis C, this would place the timing 
of initial infection between 1980 and 1990 while [the 
veteran] was on active duty."  He cited a 2002 medical 
textbook in support of this conclusion.  He concluded that 
based on the exposure to mass inoculations in service and the 
uninvestigated abnormal laboratory tests in 1984, the 
veteran's hepatitis C was related to his period of service.  

This opinion is competent, as it was offered by a specialist 
in the relevant field of medical study and based on a review 
of the entire record.  It is credible, as the specialist 
accurately stated the facts at issue, formed a reasoned 
opinion, and cited to relevant medical sources in support of 
that opinion.  Absent evidence to the contrary, the Board is 
not in a position to further question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the credible 
evidence of record relates the veteran's hepatitis C to his 
service.  Giving the veteran the benefit of the doubt, 
service connection is established for hepatitis C.  

Low Back Disorder

The veteran seeks service connection for a low back disorder, 
which he contends is related to his service.  He has not 
indicated that there was a specific injury in service.  Nor 
has he alleged a continuity of symptomatology since 
separation.  

Service medical records date from October 1973 to August 
1993.  These show that in April 1974, the veteran fell on the 
deck of the ship and experienced low back pain.  The 
impression was "muscle contusion."  There was no follow up 
treatment.  In fact, while the veteran was treated for other 
disorders throughout his service, the next mention of low 
back pain is on his August 1993 retirement examination, at 
which time he noted a history of recurrent back pain on 
prolonged standing or sitting, increasing in frequency over 
the last couple years.  Objective evaluation of the spine 
yielded normal results.  

Post-service records date from November 1993 to May 2004.  
The first documented instance of complaints referable to the 
veteran's back is in December 1996, three years after 
separation from service, during a physical conducted in 
conjunction with his employment as a bus driver.  Objective 
examination of the back, however, was within normal limits.  

Treatment records show that in May 2000, the veteran reported 
diffuse back lower back pain.  It was noted that the veteran 
was a city bus driver, and had been for six years, and that 
the back pain came on at the end of his 8-hour shift.  
Examination of the back revealed that it was tender to 
palpation, without neurological deficit.  An impression of 
chronic lower back pain was noted.  

In August 2000, the veteran presented with complaints of pain 
unrelated to his back; however, he reported that he was an 
avid softball player and was formerly an avid weight lifter.   
In conjunction with a December 2000 employment physical, he 
again noted back pain.  Examination yielded results within 
normal limits.

Subsequent medical records are silent for a pathological 
diagnosis of a back disorder until May 2004, at which time a 
magnetic resonance imaging (MRI) scan noted mild disc bulges 
at L4-5 and L5-S1.  The reason for the MRI indicated that the 
veteran had an "old crush injury" to his back and now 
experienced chronic mid-lower back pain.  The MRI covered 
both the thoracic and lumbar segments of the spine.

The veteran has not submitted any evidence, either of a 
medical or lay nature, that suggests that the disc bulges in 
2004 are at all related to his service.  Service medical 
records do not confirm, nor does the veteran contend, that he 
sustained a crush injury in service.  They show only one 
acute instance of back pain, resulting from a fall on the 
deck of his ship, in 1974.  It was not until his retirement 
examination in 1993, nearly twenty years later, that he 
indicated recurring back pain.  Still, objective examination 
at that time revealed no pathological reason for that pain.  
After that, his back complaints focused on his work as a bus 
driver, which required prolonged sitting.  Subsequent 
evidence in 2000 also showed that he was an avid softball 
player and former weight lifter.  The first objective finding 
referable to the back is in 2004, nearly 10 years after 
separation and nearly 30 years after the acute fall in 
service.  This evidence does not tend to indicate any 
relation to service.  

As explained above, without such an indication of a relation 
to service, a medical examination and opinion are not 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2007).  In all, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for a low back 
disorder is not warranted.


ORDER

A 20 percent rating for residuals of a right knee injury is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for hepatitis C is granted.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for kidney stones is 
denied.

Service connection for hepatitis C is granted.

Service connection for a low back disorder is denied.


REMAND

The veteran seeks service connection for hearing loss.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records show that on separation from service, 
the veteran carried a diagnosis of high frequency 
sensorineural hearing loss.  See audiogram results in July 
1993; see also, October 1973 entrance examination and August 
1993 retirement examination.  However, his puretone 
thresholds between the relevant ranges were from 5 decibels 
to 20 decibels.  This would not qualify as a disability under 
VA regulations.  

In conjunction with his claim, the veteran submitted an April 
2004 audiogram, which appears to show a higher degree of 
hearing loss and may qualify as a disability under the above 
standards.  The results, however, are in shorthand which only 
an audiologist is qualified to interpret.  The Board may not.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, a 
contemporaneous examination is required to determine the 
level of hearing loss for this veteran.  Additionally, as the 
veteran has an in-service diagnosis, an opinion must be 
sought referable to the etiology of the current loss.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Schedule the veteran for a VA audio 
examination to determine the current level of 
severity of his diagnosed bilateral high 
frequency sensorineural hearing loss.  The 
claims file must be reviewed in conjunction 
with the examination.  The examiner is asked to 
solicit a full noise exposure history from the 
veteran, both during and after service.  All 
testing deemed necessary must be conducted and 
the results reported in detail.  On the basis 
of the examination and review of the file, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current hearing loss is related to 
his service.  Attention is invited to the 
tabbed service medical records in the file, and 
specifically the in-service diagnosis.  A 
rationale for any opinion expressed is 
requested.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


